PELHAM, J.
The appeal in this case is prosecuted from a judgment of the circuit court of Clarke county quashing, on motion of appellee, (plaintiff in the trial court), the writ of certiorari by which the case was brought to that court from the court of a justice of the peace, and dismissing the proceeding in the circuit court. The record contains no bill of exceptions, nor does it show that an exception was reserved to the action of the court in granting the motion. To be reviewable here, the motion and the ruling thereon must be shown by bill of exceptions, and not being thus Shown, an affirmation necessarily follows.—City of Jasper v. Barton, 1 Ala. App. 472, 56 South. 42; Hooper v. State, 141 Ala. 111, 37 South. 662; Wilson v. State, 136 Ala. 114, 33 South. 831; Randall v. Wadsworth, 130 Ala. 633, 31 South. 555; Cottingham v. Greely, 129 Ala. 200, 30 South. 560, 87 Am. St. Rep. 58; Holley v. Coffee, 123 Ala. 406, 26 South. 239.
Affirmed.